Case 19-50272-KBO   Doc 71-10   Filed 03/02/21   Page 1 of 10




        EXHIBIT J




                                         A837
Case 19-50272-KBO   Doc 71-10   Filed 03/02/21   Page 2 of 10




                                         A838
Case 19-50272-KBO   Doc 71-10   Filed 03/02/21   Page 3 of 10




                                         A839
Case 19-50272-KBO   Doc 71-10   Filed 03/02/21   Page 4 of 10




                                         A840
Case 19-50272-KBO   Doc 71-10   Filed 03/02/21   Page 5 of 10




                                         A841
Case 19-50272-KBO   Doc 71-10   Filed 03/02/21   Page 6 of 10




                                         A842
Case 19-50272-KBO   Doc 71-10   Filed 03/02/21   Page 7 of 10




                                         A843
Case 19-50272-KBO   Doc 71-10   Filed 03/02/21   Page 8 of 10




                                         A844
Case 19-50272-KBO   Doc 71-10   Filed 03/02/21   Page 9 of 10




                                         A845
Case 19-50272-KBO   Doc 71-10   Filed 03/02/21   Page 10 of 10




                                         A846
